DETAILED ACTION
	This action is in response to the amendment filed May 17, 2021.  The specification and claims 1, 3, 4, 8, 10, 11 and 16-18 have been amended and claims 14 and 15 have been canceled.  Claims 1-14 and 16-18 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,419,272 B1 (Yamaguchi et al.).
No patentable weight is given to the statement of intended use “for a freewheel of a bicycle wheel hub” in the preamble of claims. 
Regarding claim 16, Yamaguchi et al. discloses an individually phased pawl drive mechanism (30 in Fig. 7) comprising: a plurality of pawls (34, 35, 36) each including a distal end and a proximal end; a pawl carrier member (32) including a plurality of circumferentially spaced nests each being sized and configured for receipt of the proximal end of a corresponding one of the plurality of pawls (see column 5, lines 31-36); a drive ring carrier member (14a) including a plurality of circumferentially spaced teeth (31); each of the plurality of circumferentially spaced teeth being shaped and dimensioned for receipt therebetween of the distal end of one of the plurality of pawls; wherein relative rotation of the pawl carrier member and the drive ring carrier member is caused by a drive force (the operation of the embodiment in Fig. 7 is similar to that described in conjunction with the embodiment shown in Fig. 2, see column 6, lines 44-46 and column 5, lines 1-16); wherein relative rotation of the pawl carrier member and the drive ring carrier member in a first (clockwise) direction (provided by either by a force applied to the projection 14d by the trust generating device 15) causes the plurality of pawls to collectively slide over the plurality of circumferentially spaced teeth of the drive ring carrier member; wherein relative rotation of the pawl carrier member and the drive ring carrier member in a second (counterclockwise) direction (when the buckle 8 applies force to the end 14b) causes a first one of the plurality of pawls to brought into engagement with the plurality of circumferentially spaced teeth, the first one 

Regarding claim 18, the plurality of pawls comprises six pawls (in one example, see column 6, lines 14-16).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,202,813 B1 (Yahata et al.) in view of US 2008/0083595 A1 (Spiegel et al.) and US 6,419,272 B1 (Yamaguchi et al.).
No patentable weight is given to the statement of intended use “for a freewheel of a bicycle wheel hub” in the preamble of claims. 
Regarding claims 1 and 8, Yahata et al. discloses an individually phased pawl drive mechanism (10 in Figs. 1-5) for a freewheel of a bicycle wheel hub (1) comprising: a plurality of pawls (30) each including a distal end and a proximal end; a pawl carrier member (20) including a plurality of circumferentially spaced nests (21) each being sized and configured for receipt of the proximal end of a corresponding one of the plurality of pawls; and a drive ring carrier member (7) including a plurality of circumferentially spaced teeth (11) disposed on an inner facing surface of the drive ring carrier member.  A quantity (D) of the plurality of circumferentially spaced teeth is 
Yahata et al. differ from the device of claims 1 and 8 in that it does not disclose: 
(1) that each of the plurality of pawls include a plurality of protrusions along the distal end thereof, the plurality of protrusions forming at least one slot between a corresponding pairing of the plurality of protrusions; each of the plurality of circumferentially spaced teeth being shaped and dimensioned for positioning within the at least one slot on each of the plurality of pawls; and 
(2) that continued rotation of the pawl carrier member in the second direction is permitted if the drive force is sufficient to cause deflection of the pawl carrier member relative to the drive ring carrier member, thereby causing one or more subsequent ones 
With regards to difference (1), Spiegel et al. discloses an individually phased pawl drive mechanism for a freewheel of a bicycle wheel hub (58) having a plurality of pawls (16) including a plurality of protrusions (42a-42c) along the distal end thereof, the plurality of protrusions forming at least one slot between a corresponding pairing of the plurality of protrusions which cooperate with teeth (defined between adjacent recesses 36 formed on the inner surface 18 of ring 14); each of the plurality of circumferentially spaced teeth being shaped and dimensioned for positioning within the at least one slot on each of the plurality of pawls (see paragraph [0056]).  Spiegel et al. teaches that the provision of the plural protrusions increases the contact area enabling a stronger connection (see paragraph [0062], lines 1-5).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the pawls of Yahata et al. with plural protrusions as taught by Spiegel et al. in order to increase the contact area to enable a stronger connection in view if the teaching of Spiegel et al.  
With regards to difference (2), Yamaguchi et al. discloses an analogous individually phased pawl drive mechanism wherein, as discussed above with regards to claim 14, continued rotation of the pawl carrier member (32) relative to the drive ring carrier (14a) in the second direction is permitted if the drive force is sufficient to cause deflection of the pawl carrier member relative to the drive ring carrier member, thereby causing one or more subsequent ones of the plurality of secondary pawls each to be brought into engagement in succession with a corresponding one of the plurality of 
Regarding claims 2 and 9, in the individually phased pawl drive mechanism of Yahata, a quantity (D) of the plurality of circumferentially spaced teeth is defined by the equation: D = (P)(Y) + 1 wherein P is the quantity of the plurality of pawls and Y is a multiplier. (See column 8, lines 10-15 which describe the provision of 5 pawls and either 31 or 36 teeth. In the case of 31 teeth Y=6 and in the case of 36 teeth Y=7). Accordingly, the multiplier Y is an integer, 6 or 7 in the two examples specified. 
When providing the pawls with a plurality of protrusions in order to increase the contact area in view of the teaching of Spiegel et al., the person of ordinary skill would recognize that the number of teeth on the drive ring would need to be increased while preferably maintaining the same relationship D = (P)(Y) + 1.  Further, the person of ordinary skill would appreciate that it would be desirable if the number of teeth was chosen so as to accommodate arrangements with different numbers of pawls such that a single drive ring could accept either six pawls or eight pawls, depending upon the requirements, and different drive rings would not need to be produced.  By substituting appropriate values into the equation D = (P)(Y) + 1, it can be seen that by arranging the drive ring with 97, 121 or 145 teeth the device will accommodate either six or eight 
Regarding claims 3 and 10, the plurality of circumferentially spaced teeth of the drive ring carrier members of Yahata et al., as well as those in Spiegel et al. and Yamaguchi et al., are each equally displaced along the inner facing surface of the drive ring carrier member.  See e.g. Yamaguchi et al. at column 5, lines 40-41 which describes 30 teeth spaced at a pitch of 12 degrees.
Regarding claims 4 and 11, Yahata et al. does not disclose that a circumferential distance (R) each subsequent one of the plurality of secondary pawls must be deflected for engagement with a corresponding one of the plurality of circumferentially spaced teeth is defined by the equation: R = (N)(X/P) wherein N is a value equal to the number in the order of succession of engagement a particular subsequent one of the plurality of secondary pawls is relative to the primary pawl and X is a value equal to the distance a first subsequent one of the plurality of secondary pawls must travel to be brought into engagement with a corresponding one of the plurality of circumferentially spaced teeth.  However, as discussed above with regards to claim 16, this relationship can be inferred from Figs. 8a-8c of Yamaguchi et al. where there are three pawls and primary pawl 34 initially engages and the subsequent engagement of secondary pawls 35, 36 occurs 
Regarding claims 5, 6, 12 and 13, as discussed above with regards to claims 2 and 9, the person having ordinary skill in the art would appreciate that the provision of either six or eight pawls is possible in the device of Yahata et al. when modified in view of Spiegel et al. by appropriately selecting the number of teeth on the drive ring to be 97, 121 or 145. 
Regarding claim 7, note that in Spiegel et al. the at least one slot on each of the plurality of pawls comprises a first slot and a second slot, i.e., a first slot between the protrusions 42a and 42b, and a second slot between the protrusions 42b and 42c. This .

Response to Arguments
The objection to the specification and the rejections under 35 U.S.C. 112(b) have been overcome by Applicant’s amendment.
Applicant's arguments filed May 17, 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
In response to applicant's argument that Yamaguchi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yamaguchi is in the field of applicant’s endeavor.
Applicant argues that Yamaguchi is not from Applicant’s field of endeavor. See pages 21-22 of the response filed May 17, 2021. Specifically, Applicant urges that the claimed invention “is directed to an individual component of the freewheel of a bicycle wheel hub.” However this argument is not consistent with paragraph [0002] of applicant’s specification, which identifies the field of the invention as relating to “pawl drive mechanisms”. Nor is this argument consistent with the claims which are each directed to an “individually phased pawl drive mechanism”. The “freewheel of a bicycle wheel hub” is merely recited as intended use in the preamble of independent claims 1, 8 and 14. It is clear that the field of endeavor is not specific to bicycle freewheel hubs as 
Applicant further argues that Yamaguchi is not reasonably pertinent to the particular problem. See pages 22-23 of the response filed May 17, 2021. While this is of no consequence since Yamaguchi is from Applicant’s field of endeavor of pawl drive mechanisms, it is noted that Yamaguchi is also concerned with increasing the mechanical strength (durability) of the pawl drive mechanism and ensuring that the pawls quickly begin to engage without the need for high precision. See e.g. column 5, lines 51-61.
Applicant then argues that Yamaguchi contains no motivation to modify the Yahata and/or Spiegel references. This is not found to be convincing inasmuch as Yamaguchi teaches that the pawls can engage quickly without the need for high precision and the mechanical strength of the pawl drive mechanism can be increased. The person of ordinary skill would be motivated to combine the teaching of Yamaguchi with Yahata and/or Spiegel for either or both of these reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655